PROB 12A
(6/16)«

                                      United States District Court
                                                                                                   FILED IN THE
                                                                                               U.S. DISTRICT COURT
                                                                                         EASTERN DISTRICT OF WASHINGTON
                                                      for the

                                       Eastern District of Washington
                                                                                          Oct 21, 2020
                                                                                              SEAN F. MCAVOY, CLERK


                                  Report on Offender Under Supervision
                                              (No Action Requested)

 Name of Offender: Eddie Ray Hall                           Case Number: 0980 2:09CR00116-RHW-1
 Name of Sentencing Judicial Officer: The Honorable Robert H. Whaley, Senior U.S. District Judge
 Date of Original Sentence: April 21, 2011                  Type of Supervision: Supervised Release
 Original Offense: Distribution of 50 Grams or More         Date Supervision Commenced: August 19, 2020
 of a Mixture or Substance Containing 5 Grams or
 More of Actual Methamphetamine, 21 U.S.C. §
 841(a)(1)
 Original Sentence:   Prison - 195 months;                  Date Supervision Expires: August 18, 2025
                      TSR - 60 months

 Sentence Reduction: Prison - Time Served
 (August 18, 2020)   TSR - 60 months




                                      NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:
Violation Number      Nature of Noncompliance

           1          Special Condition # 17: You shall abstain from the use of illegal controlled substances, and
                      shall submit to urinalysis testing, as directed by the supervising officer, but no more than six
                      tests per month, in order to confirm continued abstinence from these substances.

                      Supporting Evidence: The offender is alleged to have violated special condition number
                      17, by ingesting a controlled substance, methamphetamine, on or about October 16, 2020.

                      On August 27, 2020, Mr. Hall’s conditions were reviewed and he signed said conditions
                      acknowledging an understanding of his requirements. Specifically, he was made aware by
                      his supervising officer that he must abstain from the use of illegal controlled substances.

                      On September 17, 2020, a sweat patch was placed on the offender by Compliance
                      Monitoring Systems. On October 16, 2020, the sweat patch was tested by Clinical Reference
                      Laboratory and returned positive for methamphetamine. The offender adamantly denied use
                      of methamphetamine and informed his supervising officer that he may have been exposed
                      to the substance while remodeling his current residence.
Prob12A
Re: Hall, Eddie Ray
October 20, 2020
Page 2
U.S. Probation Officer Action:

The offender is currently being supervised in the District of Montana. His supervising officer, Evin Hansen, advised
that Mr. Hall has struggled with his transition back into the community; however, he is in compliance with the
remaining conditions of his supervision. He is currently residing in Hungry Horse, Montana, and is in the process
of applying for social security disability based on his chronic health issues. To address the aforementioned positive
drug test, the supervising officer intends to refer the offender for substance abuse treatment and to continue him in
the random drug testing program.

It is hoped that the intermediate sanction imposed meets the expectations of the Court. Please advise the undersigned
officer if Your Honor requires a different course of action or a court appearance by the offender.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                   Executed On:              October 20, 2020
                                                                             s/Lori Cross
                                                                             Lori Cross
                                                                             U.S. Probation Officer


 [ X]     Court Concurs with Officer Action
 [ ]      Submit a Request for Modifying the Condition or Term of Supervision
 [ ]      Submit a Request for Warrant or Summons
 [ ]      Other



                                                                             Signature of Judicial Officer

                                                                                 10/21/2020
                                                                             Date
